Title: From James Madison to James Monroe, 24 October 1803
From: Madison, James
To: Monroe, James


Sir, Department of State October 24th. 1803.
I have received from you letters of the following dates written after your arrival in London, viz the 19th 20th & 26th July, the 11 & 15th August.
I have the pleasure to inform you that the Treaty for Louisiana has been ratified in form, and is now before both Houses, for the Legislative provisions necessary with respect to the Stock, to taking possession, and to Governing the Country. There is no doubt that they will be made by very large majorities.
It will be agreeable to you to know that the ratifications were exchanged by Mr. Pichon and myself, unshackled by any condition or modification whatever. The note from me to him with his reply, of which copies are enclosed, will shew the turn and issue of our consultations on that point.
The information from Paris enclosed in your letter of the 15th August had been previously received here from the same source, and was followed by full proof of the discontent of Spain at the Transfer of Louisiana to the United States, in a formal protest against it from the Spanish Minister here in pursuance of orders from his Government. You will find herewith copies of his correspondence with this Department, of my letters to Mr. Livingston and Mr. Pinckney, and of Mr. Pichon’s to me on this subject; all of which were included in the communications to the Senate. These documents will put you in possession of all that has passed as well as of the present posture of the business. It remains to be seen how far Spain will persist in her remonstrances, and how far she will add to them resistance by force. Should the latter course be taken, it can lead to nothing but the substitution of a forcible for a peaceable possession. Having now a clear and honest title, acquired in a mode pointed out by Spain herself, it will without doubt be maintained with a decision becoming our national character, and required by the importance of the object.
In a late private letter I urged on your attention the British impressments from our Vessels on the high Seas, and even in situations aggravating extremely the aggressions on our rights. A number of the cases have been forwarded to Mr. Erving, and others remain to be so. From the disposition professed by the British Government, and from the redress, which it appears has been in several instances readily given on the proper representations, it is hoped that a juster way of thinking on the subject, and more respect for our rights and our friendship, are beginning to prevail. I propose to write to you more fully in a little time on this subject. The communications on it with Mr. Merry, who is daily expected, may perhaps have some influence on those proper to be made to you: Meanwhile you will not fail to press on the British Administration, the injustice and the injurious tendency of those occurrences, and the necessity of general and effectual regulations for controuling the misconduct of their armed vessels. A reform in this respect is indispensable to the preservation of good will between the two Countries. Two cases are herewith transmitted in which peculiar indignity and provocation have been offered to the United States; the one the case of the French Vessel Ann, the other an American Vessel called the Mahala. The papers herewith sent will explain these cases. It may justly be required and reasonably expected from the British Government, that prompt and compleat satisfaction be given in them; and you will so express yourself, in presenting them to its view. You will find another case of importance which is explained in my letter, to Mr. Thornton of Aug. 5th. of which, and of his answer, copies are added. With sentiments of the greatest esteem and consideration, I remain, Sir, Your mo: ob: hum: Servant,
James Madison
 

   
   FC and letterbook copy (DNA: RG 59, IM, vol. 6). FC in a clerk’s hand, signed by JM; pasted into the letterbook between the second and third pages of the letterbook copy. Enclosures not found, but see nn. 1, 2, 4, and 5.



   
   No doubt these were copies of the letters exchanged between JM and Pichon on 21 Oct. 1803.



   
   Enclosed with Jefferson’s 17 Oct. 1803 message to the Senate (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:506) were copies of Yrujo to JM, 4 and 27 Sept. and 12 Oct., JM to Yrujo, 4 Oct., JM to Livingston, 6 Oct., JM to Pinckney, 12 Oct., and Pichon to JM, 14 Oct. (second letter).



   
   JM to Monroe, 10 Oct. 1803.



   
   For the case of the French ship Anne, see Edward Thornton to JM, 13 Aug. 1803 (second letter). For the Mahala, see William Davies to JM, 24 Aug. 1803, and n. 1.



   
   For the impressments executed by Capt. John Erskine Douglas of the British ship Boston, see JM to Edward Thornton, 5 Aug., and Thornton to JM, 13 Aug. 1803 (first letter).


